Order, Family Court, Bronx County (Douglas E. Hoffman, J.), entered on or about November 12, 2008, which, upon a finding of abandonment, terminated respondent mother’s parental rights to the subject child and determined that her consent was not required for the child’s adoption by petitioner stepmother, unanimously affirmed, without costs.
The finding of abandonment is supported by clear and convincing evidence of “a purposeful ridding of parental obligations and the foregoing of parental rights—a withholding of interest, presence, affection, care and support” (see Matter of Corey L v Martin L, 45 NY2d 383, 391 [1978]). Respondent admitted that she failed to contact, visit, call or provide support for the child during the six months preceding the filing of the petition. She also admitted that the child’s father, with whom the child has resided since May 2002, did not discourage contact during this time period. Moreover, although respondent has experience with court proceedings, she took no steps to enforce her parental rights or to obtain visitation until after the adoption petition was filed. Concur—Gonzalez, P.J., DeGrasse, Freedman, Manzanet-Daniels and Román, JJ.